MEMORANDUM **
Bias Jimenez, a California state prisoner, appeals pro se the district court’s sum*782mary judgment in favor of the defendants in his 42 U.S.C. § 1983 action alleging that prison officials at Centinela State Prison were deliberately indifferent to his medical needs in treating his abdominal complaints. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm.
Summary judgment was proper because a difference of opinion about a course of medical treatment does not amount to deliberate indifference to serious medical needs and Jimenez failed to create a genuine issue of material fact as to whether prison officials intentionally ignored, or failed to respond to, his medical needs. See Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir.1989).
The district court did not abuse its discretion by denying Jimenez’ motion for relief from judgment because Jimenez failed to articulate any cognizable basis for the motion. See McCarthy v. Mayo, 827 F.2d 1310, 1318 (9th Cir.1987).
We decline to consider issues raised for the first time on appeal. See Barcamerica Int’l USA Trust v. Tyfield Imps., Inc., 289 F.3d 589, 595 n. 6 (9th Cir.2002).
Jimenez’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *782courts of this circuit except as provided by Ninth Circuit Rule 36-3.